Citation Nr: 9904519	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  92-54 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from April1951 to 
March 1953.  He died in July 1979.  The appellant is the 
veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a March 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The Board remanded the 
case to the RO for further development in March 1992 and 
November 1996.  The case has recently been returned to the 
Board for appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1 (M21-
1), Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant contends, in essence, that the veteran's fatal 
lung cancer was the result of exposure to ionizing radiation 
during atmospheric nuclear weapons testing that he reportedly 
witnessed during active service.  She recalled in a 
substantive appeal filed in 1991 that the veteran would tell 
of the time he was "in the Pacific doing nuclear testing and 
testing nuclear weapons".  Lung cancer is among the 
radiogenic diseases listed at 38 C.F.R. § 3.311(b)(2) and it 
was initially reported many years after service thereby 
satisfying the criteria in § 3.311(b)(5).  

The Board remands in 1992 and 1996 were for the purpose of 
completing any additional development under 38 C.F.R. 
§ 3.311, including confirming the veteran's claimed exposure.  
In the 1996 remand the RO was asked to contact the Defense 
Nuclear Agency ((DNA) now Defense Special Weapons Agency 
(DSWA)) and request that it provide any dose data for the 
veteran.  His service medical records did not contain such 
information.  The appellant has been unable to add 
significantly to the information on file concerning the 
veteran's claimed test participation. 

The RO was able to obtain the veteran's personnel records 
that showed the inclusive dates of service aboard the USS 
VULCAN (AR-5) and the USS SEVERN (AO-61) from September 1951 
to March 1955 and confirmed several cruises.  However, the 
information provided did not conclusively rule out the 
veteran's presence at an atmospheric nuclear test.  The 
representative in January 1999 written argument pointed out 
the absence of detailed information.  Section 3.309(d)(3)(v) 
confirms that several series of atmospheric nuclear tests 
were completed during the period of the veteran's service. 

The RO in 1997 provided the recently obtained personnel 
records to the Navy Historical Center seeking information 
regarding any nuclear test participation the veteran may have 
had while assigned to either ship.  In February 1998 the RO 
received a letter from the Navy Environmental Health Center 
Detachment advising that no record of occupational exposure 
to ionizing radiation for the veteran had been located.  From 
the information in the letter, the DSWA apparently forwarded 
the request the RO had sent to the Navy Historical Center, 
although there is no correspondence on file to confirm that 
the RO sent a request directly to the DSWA.    
Nor is there a response from the DSWA directly to the RO.  
The Board must point out that the veteran's claim is not 
based upon occupational exposure so development through the 
Navy Environmental Health Center Detachment does not satisfy 
the development requirements for a claim based upon 
atmospheric test participation.  A specific request should be 
sent to DSWA.  See, M21-1, Part III, paras. 5.11-5.12.  

The Board has reviewed the development in light of the 
principles established in Stegall v. West, 11 Vet. App. 268 
(1998) and finds that there exists a potential for prejudice 
to the appellant.  It is with regret that the Board must 
again REMAND the case for the following actions:

1.  The appellant should be advised that 
she may identify or submit any additional 
evidence or argument that is relevant to 
her claim of entitlement to service 
connection for the cause of the veteran's 
death.

2.  The RO, as provided in 38 C.F.R. 
§§ 3.311(a)(1) and (a)(2)(i), should 
insure that all likely sources that may 
contain information of the veteran's 
claimed exposure to radiation have been 
contacted.  This must include a request 
directly to the DSWA for dose information 
and should include a request to the 
service department for additional 
information, for example ship logs for 
all voyages pertinent to the claim, that 
would be of significance in the 
determination of whether either vessel 
USS VULCAN (AR-5) and the USS SEVERN (AO-
61) participated in any atmospheric 
nuclear test exercise while the veteran 
was a crew member.  If it is determined 
that the veteran was exposed to ionizing 
radiation, as claimed, or that his 
presence or absence cannot be 
established, the issue should be further 
developed under 38 C.F.R. § 3.311(c) as 
provided under § 3.311(b).  All actions 
taken to confirm the veteran's exposure 
to ionizing radiation should be carefully 
documented in the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and in accordance with the 
principles established in Stegall v. 
West, the RO should again review the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  

If the benefit sought is not granted, the RO should issue a 
supplemental statement of the case to the appellant and her 
representative.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for further appellate review.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the RO.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



D'ARRIGO



- 5 -


